EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and email with Scott Y. Shigeta (Reg. No. 50,398) on 24 February, 2021.

The application has been amended as follows: 
Replace claims as follows:
	1.	(Currently Amended) A system for rendering 2D text in a 3D environment comprising:
one or more processors; and
memory coupled to at least one of the one or more processors, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method comprising:
identifying a 3D plane in [[a]] the 3D environment comprising at least one of a virtual reality (VR), augmented reality (AR), or mixed reality (MR) environment;
displaying a 2D graphical user interface (GUI) texture [[to]] on at least a portion of the 3D plane; 
inserting a 2D text frame in [[to]] at least a portion of the 2D GUI texture, wherein dimensions of the 3D plane and dimensions of the 2D GUI texture remain constant when dimensions of the 2D text frame are modified, wherein the 2D GUI texture is a two-dimensional object displayed within the 3D environment; and
 	rendering the 2D text frame comprising the 2D GUI texture in the 3D environment.

	3.	(Currently Amended) The system of claim 1, wherein rendering the 2D text frame in the 3D environment comprises rendering in the 3D environment at least one of the 3D plane and the 2D GUI texture. 

	4.	(Cancelled)

	5.	(Currently Amended) The system of claim 1, the method further comprising:
	using one or more editing controls of the 2D text frame to modify the dimensions of the 2D text frame in 3D space, wherein modifying the dimensions of the 2D text frame does not cause the 2D GUI texture to be reloaded in the 3D environment.

	6.	(Currently Amended) The system of claim 1, the method further comprising: 
applying content to the 2D text frame; and
rendering the content when rendering the 2D text frame.

	7.	(Currently Amended) The system of claim 1, the method further comprising:
accessing, in the 3D environment, a media editor;
using the media editor to update content of the 2D text frame; and
rendering, in the 3D environment, the updated content, wherein rendering the updated content comprises updating the 2D GUI texture.

	9.	(Currently Amended) The system of claim 7, wherein the media editor is associated with a property panel comprising a set of properties relating to the 2D text frame.

	10.	(Currently Amended) The system of claim 9, wherein each property in the set of properties is associated with an available range of property values, wherein the available range of property values comprise property values that do not render the content of the 2D text frame illegible. 


	12.	(Currently Amended) A method for rendering 2D text in a 3D environment comprising:
identifying a 3D plane in [[a]] the 3D environment comprising at least one of a virtual reality (VR), augmented reality (AR), or mixed reality (MR) environment;
displaying a 2D graphical user interface (GUI) texture [[to]] on at least a portion of the 3D plane; 
inserting a 2D text frame in [[to]] at least a portion of the 2D GUI texture, wherein dimensions of the 3D plane and dimensions of the 2D GUI texture remain constant when dimensions of the 2D text frame are modified, wherein the 2D GUI texture is a two-dimensional object displayed within the 3D environment; and
rendering the 2D text frame comprising the 2D GUI texture in the 3D environment.

	13.	(Currently Amended) The method of claim 12, wherein rendering the 2D text frame in the 3D environment comprises rendering in the 3D environment at least one of the 3D plane and the 2D GUI texture. 

	14.	(Currently Amended) The method of claim 12, wherein the dimensions of the 2D text frame are not configurable to exceed the dimensions of the 2D GUI texture.

	15.	(Currently Amended) The method of claim 12, further comprising:
	using one or more editing controls of the 2D text frame to modify the dimensions of the 2D text frame in 2D space, wherein modifying the dimensions of the 2D text frame does not cause the 2D GUI texture to be reloaded in the 3D environment.

	16.	(Currently Amended) The method of claim 12, further comprising: 
entering text to the 2D text frame; and
rendering the text in 3D when rendering the 2D text frame.

	17.	(Currently Amended) The method of claim 12, further comprising:
accessing, in the 3D environment, a media editor;
using the media editor to update the text of the 2D text frame; and
rendering, in the 3D environment, the updated text, wherein rendering the updated text comprises updating the 2D GUI texture without reloading the 3D plane.

	19.	(Currently Amended) The system of claim 18, wherein the media editor is associated with a property panel comprising one or more properties relating to the 2D text frame, wherein the one or more properties are each associated with property values that do not cause the text of the 2D text frame to be illegible when the 2D text frame is rendered. 

	20.	(Currently Amended) A computer storage medium comprising computer executable instructions that, when executed by at least one processor of a computing device, performs a method comprising:
identifying a 3D plane in a 3D environment of a 3D system, the 3D environment comprising at least one of a virtual reality (VR), augmented reality (AR), or mixed reality (MR) environment;
displaying, using a rendering engine, a 2D graphical user interface (GUI) texture [[to]] on at least a portion of the 3D plane; 
inserting, using the rendering engine, a 2D text frame in [[to]] at least a portion of the 2D GUI texture, wherein dimensions of the 3D plane and dimensions of the 2D GUI texture remain constant when dimensions of the 2D text frame are modified, wherein the 2D GUI texture is a two-dimensional object displayed within the 3D environment; and
rendering, using the rendering engine, the 2D text frame comprising the 2D GUI texture in the 3D environment.

21.	(Cancelled)

 
	
Allowable Subject Matter
2.	Claims 1-3, 5-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
 	Independent claim 1, when considered as a whole, is allowable over the prior art of record. Specifically, the prior arts of record fail to clearly teach or fairly suggest the combination: 
 	inserting a 2D text frame in at least a portion of the 2D GUI texture, wherein dimensions of the 3D plane and dimensions of the 2D GUI texture remain constant when dimensions of the 2D text frame are modified, wherein the 2D GUI texture is a two-dimensional object displayed within the 3D environment; and
 	rendering the 2D text frame comprising the 2D GUI texture in the 3D environment.
	The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 57127016984128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOAN H VU/Primary Examiner, Art Unit 2177